DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 and 07/15/2021 have been considered by the examiner.
Specification
The substitute specification filed 12/19/2019 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2015/0352906 A1), in view of at least one of Manabe et al. (US 2017/0240000 A1), or Tauchi (US 2017/0217255 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Nomura discloses a pneumatic tire for a construction vehicle – (corresponds to a heavy load tire). The tire includes the use of a first circumferential direction groove 5 extended along a tire circumferential direction; and a second circumferential direction groove 9 formed at an outer side in a tire width direction with respect to the first circumferential direction groove 5; and a plurality of lateral grooves 7 extended along the tire width direction; and a block 10 defined by the first 
Nomura does not explicitly disclose the second circumferential direction groove is extended to be inclined toward a direction opposite to a tire rotation direction, from a side of a tire equatorial line to the outer side in the tire width direction.
Manabe discloses a tread pattern suitable for improvements in both traction performance and belt durability, see [0010]. The tread pattern being arranged such that circumferentially extending grooves 12 have portions which extend to be inclined toward a direction opposite to a tire rotation direction C, from a side of a tire equatorial line CL, to the outer side in the tire width direction, see FIG. 3. And where such a configuration can disperse stress applied by uneven spots of a road surface to the edges of the center blocks 16, and where the edges are difficult to be a starting point of a cut, see [0080].
Tauchi discloses a tread pattern suitable for having a center area of the tread being configured to increase the cut resistance and wear 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second circumferential groove in the claimed manner as taught by at least one of Manabe or Tauchi to provide the tire with the aforementioned benefits. 
Regarding claim 2, modified Nomura discloses the second circumferential groove 9 has groove turning portions that form the wave-like shapes of the grooves and are turned so as to protrude outward in the tire width direction having a curved shape, see [0055] – (corresponds to formed to be curved and protruded toward the direction opposite to the tire rotation direction, from the side of the tire equatorial line to the outer side in the tire width direction).
Regarding claim 3, modified Nomura discloses at least one of the lateral grooves 14 is inclined toward the tire rotation direction, from the side 
Regarding claims 4-6, 8, modified Nomura discloses a first shoulder groove 6 opened to a tread end E and extended along the tire width direction, wherein the second circumferential direction groove 9 is communicated with the first shoulder groove 6; and the first shoulder groove 6 is communicated with at least one of the lateral grooves 7; and a second shoulder groove 6 communicated with a portion of the second circumferential direction 9 groove between one end and another end of the second circumferential direction groove 9, wherein the second shoulder groove 6 is inclined toward the direction opposite to the tire rotation direction, from the side of the tire equatorial line CL to the outer side in the tire width direction; and the belt layer having the smallest angle is a second belt layer 3h formed next to the first belt layer 3i at an outer side in the tire radial direction, and wherein the second belt layer is smaller in a width in the tire width direction than other belt layer 3i, see Nomura – FIG. 3 and FIG. 1.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or reasonable suggest form the tread pattern of a heavy-duty tire such that: a length W is defined by a length between one end and another end of tread ends in the tire width direction, a length L1 is defined by a length between the tire equatorial line and one end of the second circumferential direction groove, and a length L2 is defined by a length between the tire equatorial line and another end of the second circumferential direction groove, the length L1 is 0.25W or more and less than 0.4W, and the length L2 is more than the length L1 and less than 0.4W.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749